[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 1, 2007
                               No. 06-16430                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 06-20484-CR-FAM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                     versus

OSCAR AGUILERA FABIAN,

                                                          Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (August 1, 2007)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

     The sole issue in this appeal of the prison sentence imposed for the offense
of re-entering the United States after being deported, in violation of 8 U.S.C.

§ 1326, is whether the sentence is unreasonable – although imposed at the bottom

of the Guidelines sentence range – because the district court treated the Guidelines

sentence range as “presumptively correct.” The record of the sentencing hearing

contains no support for the notion that the court treated the sentence range as

presumptively correct. To the contrary, after hearing defense counsel’s lengthy

argument for a lower sentence than the one the defendant received, the court

announced that the Guidelines sentence range was not presumptively correct.

      What is more, in fashioning the defendant’s sentence, the court properly

consulted the Guidelines as advisory, painstakingly considered the sentencing

factors set out in 18 U.S.C. § 3553(a), took into account everything the defendant

and his attorney had to say, and looked for a way in which to impose a sentence

below the prescribed sentence range. In the end, after taking the § 3553(a) factors

into account, the court concluded that a sentence below that sentence range would

be inappropriate.

      The sentence in this case is not unreasonable.

      AFFIRMED.




                                          2